MEMORANDUM OPINION
No. 04-04-00838-CV
IN RE John Louis ZIMMERMAN 
Original Mandamus Proceeding (1)

PER CURIAM
Sitting:	Catherine Stone, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and filed:      December 1, 2004
PETITION FOR WRIT OF MANDAMUS DENIED
	On November 23, 2004, relator filed a petition for writ of mandamus and a motion for
emergency relief.  This court has determined that relator is not entitled to the relief sought at this
time.  Therefore, the petition and the motion are DENIED.  Tex. R. App. P. 52.8(a).
	Relator shall pay all costs incurred in this proceeding.
							PER CURIAM
1.   This proceeding arises out of Cause No. 2003-CI-03654, styled Natasha P. Zimmerman v. John L.
Zimmerman, filed in the 131st Judicial District Court, Bexar County, Texas.